           U.S.D.C.
         Case          E.D. OF PA.
              2:19-cr-00466-JP     CASE
                               Document 3 #19-mj-493-1    - FILE
                                          Filed 03/28/19 Page 1 of 14


                                                                                       CLOSED
                            U.S. District Court
                   Northern District of Georgia (Atlanta)
           CRIMINAL DOCKET FOR CASE #: 1:19−mj−00243−CCB−1

Case title: USA v. Williams                             Date Filed: 03/27/2019
Other court case number: 19−493−M USDC, EDPA            Date Terminated: 03/27/2019


Assigned to: Magistrate Judge
Christopher C. Bly

Defendant (1)
Sean Christopher Williams        represented by Richard Brooks Holcomb
TERMINATED: 03/27/2019                          Federal Defender Program Inc.−Atl
                                                Suite 1500, Centennial Tower
                                                101 Marietta Street, NW
                                                Atlanta, GA 30303
                                                404−688−7530
                                                Fax: 404−688−0768
                                                Email: Richard_Holcomb@FD.Org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Designation: Public Defender or Community
                                                Defender Appointment

Pending Counts                                 Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                              Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                     Disposition
18:1343, 1344 and 1028A




                                                                                                1
            Case 2:19-cr-00466-JP Document 3 Filed 03/28/19 Page 2 of 14



Plaintiff
USA                                            represented by Lynsey Morris Barron
                                                              Office of the United States
                                                              Attorney−ATL600
                                                              Northern District of Georgia
                                                              600 United States Courthouse
                                                              75 Ted Turner Dr., S.W.
                                                              Atlanta, GA 30303
                                                              404−581−6381
                                                              Email: Lynsey.Barron@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained

 Date Filed      # Page Docket Text
 03/27/2019           3 Arrest (Rule 40) of Sean Christopher Williams. (ddm) (Entered: 03/28/2019)
 03/27/2019     1     4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER Richard Brooks
                        Holcomb for Sean Christopher Williams. Signed by Magistrate Judge
                        Christopher C. Bly on 3/27/19. (ddm) (Entered: 03/28/2019)
 03/27/2019     2     5 Minute Entry for proceedings held before Magistrate Judge Christopher C. Bly:
                        Initial Appearance in Rule 5(c)(3) Proceedings as to Sean Christopher Williams
                        held on 3/27/2019. Identity hearing waived. Bond Hearing held and Non−Surety
                        Bond set at $10,000. Bond filed and defendant released. (Tape #FTR) (ddm)
                        (Entered: 03/28/2019)
 03/27/2019     3     7 WAIVER of Rule 5 & 5.1 Hearings by Sean Christopher Williams. (ddm)
                        (Entered: 03/28/2019)
 03/27/2019     4     8 Non−Surety Bond Entered as to Sean Christopher Williams in amount of $
                        10,000. (ddm) (Entered: 03/28/2019)
 03/27/2019     5    10 ORDER Setting Conditions of Release as to Sean Christopher Williams. Signed
                        by Magistrate Judge Christopher C. Bly on 3/27/19. (ddm) (Entered: 03/28/2019)
 03/27/2019          13 Magistrate Case Closed. Defendant Sean Christopher Williams terminated. (ddm)
                        (Entered: 03/28/2019)
 03/28/2019          14 ELECTRONIC Transmittal of Rule 5(c)(3) Documents as to Sean Christopher
                        Williams, sent to the Eastern District of Pennsylvania. (ddm) (Entered:
                        03/28/2019)




                                                                                                         2
    CaseCase
         1:19-mj-243
             2:19-cr-00466-JP
                       NEF for Docket
                               Document
                                      Entry
                                         3 Filed
                                              Filed
                                                  03/28/19
                                                    03/27/2019
                                                            Page 3
                                                                 Page
                                                                   of 141 of 1


MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Lynsey Morris Barron (caseview.ecf@usdoj.gov,
freddie.lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, lynsey.barron@usdoj.gov,
usagan.motionsresponses@usdoj.gov), Magistrate Judge Christopher C. Bly
(ganddb_efile_ccb@gand.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:9929892@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00243−CCB USA v. Williams Arrest − Rule 40
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 3/28/2019 at 2:25 PM EDT and filed on 3/27/2019

Case Name:       USA v. Williams
Case Number:     1:19−mj−00243−CCB
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 40) of Sean Christopher Williams. (ddm)


1:19−mj−00243−CCB−1 Notice has been electronically mailed to:

Lynsey Morris Barron &nbsp &nbsp Lynsey.Barron@usdoj.gov, CaseView.ECF@usdoj.gov,
Freddie.Lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, USAGAN.MotionsResponses@usdoj.gov

1:19−mj−00243−CCB−1 Notice has been delivered by other means to:




                                                                                           3
        Case
        Case1:19-mj-00243-CCB
             2:19-cr-00466-JP Document
                               Document3 1Filed
                                            Filed
                                                03/28/19
                                                  03/27/19Page
                                                           Page4 of
                                                                 1 of
                                                                    141




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA                 FILEDINOPENCOURT
                          ATLANTA DIVISION                            u.s.o.c.-Auanta


                                                                   MAR 2 7 2019
                                                                 James N. Hatten, Clerk
 UNITED STATES OF AMERICA,                                       By:�-
                                                                    ��Clerk
                    Plaintiff,

 vs.                                              CASE NO. 1:19-MJ-243

 SEAN CHRISTOPHER WILLIAMS,

                    Defendant.


                       ORDER APPOINTING COUNSEL

                                 RICHARD HOLCOMB


       The above-named defendant has testified under oath or has filed with the


Court an affidavit of financial status and hereby satisfied this Court that he or she


is financially unable to employ counsel.


       Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby


appointed to represent this defendant in the above-captioned case unless relieved


by an Order of this Court or by Order of the Court of Appeals.


       Dated at Atlanta, Georgia this 27th day of March, 2019.




                                       CHRISTOPHER C. BL
                                       UNITED STATES M GISTRATE JUDGE




                                                                                          4
                     Case
                     Case1:19-mj-00243-CCB
                          2:19-cr-00466-JP Document
                                            Document3 2Filed
                                                         Filed
                                                             03/28/19
                                                               03/27/19 Page
                                                                          Page5 of
                                                                                1 of
                                                                                   142
                                                                   FILED IN OPEN COURT
MAGISTRATE'S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)

                                                                               DATE:         3/Q.9-) }'l             @        }0: 5'/l
                                                                                TAPE:        FTR

                                                                              TIME IN COURT:
                                                                                                        _
                                                                                                           __.
                                                                                                             a145,L.
                                                                                                               .1,j m:u...J; iwou..._.-jf
                                                                                                                                   u.    SL-
                                                                                                                                          ....;;J -
                                                                                                                                                  -
 MAGISTRATE JUDGE               CHRISTOPHER C. BLY           COURTROOM DEPUTY CLERK:                      JAMES JARVIS

 CASE NUMBER:                                                 DEFENDANT'S NAME:

 AUSA:                                                        DEFENDANT'S ATTY:

 USPO I PTR:                                                  ( ) Retained       ) CJA

 x       ARREST DATE
                                  �/aJ=/19
 x       Initial appearance hearing held.                                         �ndant informed of rights.
         Interpreter sworn:
                                                     COUNSEL


     �        ER appointing Federal Defender as counsel for defendant.

         ORDER appointing                                                      as counsel for defendant.
                                 ������




         ORDER: defendant to pay attorney's fees as follows:

                                             IDENTITY I PRELIMINARY HEARING


�           fendant WAIVES identity hearing.

         Identity hearing HELD.                Def is named def. in indictment/complaint: h�lrl for removal to other district.

         -�fendant WAIVES preliminary hearing in this district only.                               •   JAIVER FILED

         Preliminary hearing HELD.             Probable cause found; def. held to District Court for removal to other district

         Commitment issued. Detention hearing to be held in charging district

                                            BOND/PRETRIAL DETENTION HEARING


         Government motion for detention filed .

         Pretrial hearing set for                                                       ()     In charging district.)

�nd/Pretrial detention hearing held.
         Government motion for detention       ( ) GRANTED       ( ) DENIED

         Pretrial detention ordered.               Written order to follow.

     vi3c)ND set at           :J/4ooa                 vNO N-SURETY                       SURETY

                              cash                        property                       corporate surety ONLY



                                                                               .4 -� �' °3/a2
                                                                              --




         SPECIAL CONDITIONS:



     /    Defendant released.

         Bond not executed.       Defendant to remain in Marshal's custody.

         Motion               verbal)   to reduce/revoke bond filed.
                  --




         Motion to reduce/revoke bond                     GRANTED                        DENIED

         See page 2


                                                                                                                                                 5
                            Case1:19-mj-00243-CCB
                            Case 2:19-cr-00466-JP Document
                                                   Document3 2Filed 03/28/19
                                                                Filed 03/27/19Page
                                                                               Page6 of 142
                                                                                     2 of
_   _   Page2                                Defendant:                         Case No.:




    WITNESSES:




    EXHIBITS:




        Original Exhibits            RETAINED by the C ourt       RETURNED to counsel




                                                                                              6
                              Case1:19-mj-00243-CCB
                              Case 2:19-cr-00466-JP Document
                                                     Document3 3Filed 03/28/19
                                                                  Filed 03/27/19Page
                                                                                 Page7 of 141
                                                                                       1 of
<!i!.   AO 466A (Rev.   10/03) Waiver of Rule 5 & 5.1 Hearings


                                               UNITED STATES DISTRICT COURT

     N_O_R_T_HE_N
______          R_______ DISTRICT OF _______=GEO = ;.. =GIA.;;.__ _____
                                               .;;;R                                                                                                                                        _




                  UNITED STATES OF AMERICA

                                                                                              WAIYER OF RULE 5 & 5.1 HEARINGS
                                                                                                               (Complaint/Indictment)
                                      v.
                                                                                        CASE NUMBER:                          1: l 9-MJ-243
              SEAN CHRISTOP HE R WILLIAMS
                                                                                        CHARGING DISTRICTS
                                Defendant                                                                                          19-493-M
                                                                                        CASE NUMBER:


             I understand that charges are pending in the                               EASTE R N
                                                                               ��__;;;=.;;.;;;...;.;;=..;.
                                                                                                     ;;;.;;.. �
                                                                                                              . �-
                                                                                                                     District of       _;;;
                                                                                                                                   -�__...=.;
                                                                                                                                             PENNSYLVANIA
                                                                                                                                              '-'-....;...;;;...;;;;;...          ;;..;
                                                                                                                                                                         ..;..;;. =.;;
                                                                                                                                                                       .;;;             ;...__




alleging violation of             _
                                   _       1 _8_U_ ._s_.c_ .�§._1_34
                                                                   _ _3�, 1_ 3_4_4_an_d_ 10
                                                                                          _ 2_ _8_A___ and that I have been arrested in this district and
                                                         (Title and Section)
                                                                                                                                           FILED IN OPEN COURT
                                                                                                                                                   U.S.0.C. - Atlanta
taken before a judge, who has informed me of the charge(s) and my rights to:
                                                                                                                                              MAR 2 7 2019
              (1)         retain counsel or request the assignment of counsel if I am unable to retain counsel;


(2)an identity hearing to determine whether I am the person named in the charges;


              (3)         a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
                          cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution; and


(4)         Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.



              I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

              (     ) identity hearing


              (     )   preliminary hearing


              (   �      entity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
                        an order requiring my appearance in the prosecuting district wher                  charges are pending against me.




                             March 27, 2019
                                     Date




                                                                                                                                                                                       7
                         Case
                         Case1:19-mj-00243-CCB
                              2:19-cr-00466-JP Document
                                                Document3 4Filed
                                                             Filed
                                                                 03/28/19
                                                                   03/27/19Page
                                                                            Page8 of
                                                                                  1 of
                                                                                     142
AO 98   (Rev. 12/ll) Appearance Bond                                                                                                       Pagel



                                          UNITED STATES DISTRICT COURT
                                                                        for the

                                                            Northern District of Georgia

                       United States of America                             )
                                     v.                                     )
                                                                            )        Case No.                       1: 19-MJ-243
                SEAN CHRISTOPHER WILLIAMS
                                                                            )
                                 Defendant                                  )                                     FILED IN OPEN COURT
                                                                                                                       U.S.D.C. Allanta
                                                                                                                               •




                                                              APPEARANCE BOND
                                                                                                                    MAR 2 7 2019
                                                             Defendant's Agreement                               .hmes.N. � Ciak
                                                                                                                 lily: ":ll":r      -
I,      SEAN CHRISTOPHER WILLIAMS                                           (defendant), agree to follow every orcf(ir�Otdrt, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
                ( X       )     to appear for court proceedings;
                (    X    )     if convicted, to surrender to serve a sentence that the court may impose; or
                (    X    )     to comply with all conditions set forth in the Order Setting Conditions of Release.


                                                                    Type of Bond

(       ) (1)    This is a personal recognizance bond.


( X ) (2) This is an unsecured bond of$                                $10,000


(       ) (3) This is a secured bond of$            --------�
                                                                                          , secured by:


         (      ) (a) $       ______                      , in cash deposited with the court.


         (      ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                    (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan- and attach proof of
                    ownership and value):




                     If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         (      ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                       Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.
                                                                                                                                             8
                     Case
                     Case1:19-mj-00243-CCB
                          2:19-cr-00466-JP Document
                                            Document3 4Filed
                                                         Filed
                                                             03/28/19
                                                               03/27/19Page
                                                                        Page9 of
                                                                              2 of
                                                                                 142

AO 98 (Rev. 12/11) Appearance Bond                                                                                            Page2



                                                          Declarations


Ownership of the Property. I, the defendant- and each surety- declare under penalty of perjury that:

         ( l)      all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond. L the defendant- and each
surety- declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)



Date:      3/27/2019
        ------




                                                                 �
         (1) Surety/property owner - printed name                        (1) Surety/property owner - signature and date



         (1) Surety/property owner's address                             (1) Surety/property owner's city/state/zip




         (2) Surety/property owner - printed name                        (2) Surety/property owner - signature and date




         (2) Surety/property owner's address                             (2) Surety/property owner's city/state/zip




         (3) Surety/property owner - printed name                        (3) Surety/property owner - signature and date




         (3) Surety/property owner's address                             (3) Surety/property owner's city/state/zip




                                                                CLERK OF COURT



Date:
                                                                               Signature of Clerk or Deputy Clerk


                                                         APPROVED


Date: 3127119
                                                                                                            agistrate Judge




                                                                                                                                 9
                            Case 1:19-mj-00243-CCB
                                 2:19-cr-00466-JP Document
                                                    Document
                                                           3 5Filed
                                                                 Filed
                                                                    03/28/19
                                                                       03/27/19Page
                                                                                 Page
                                                                                    101ofof14
                                                                                            3

AO l 99A   (Rev. 12111)   Order Setting Conditions ofRelease                                                        Page I of   3   Pages



                                                 UNITED STATES DISTRICT COURT
                                                                          for the

                                                               NORTHERN DISTRICT OF GEORGIA



                 UNITED STATES OF AMERICA                                    )
                                         V.                                  )
                                                                             )              Case No.: 1:19-MJ-243
               SEAN CHRISTOPHER WILLIAMS                                     )
                         Defendant                                          )


                                                 ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
      change of residence or telephone number.

(4)   The defendant must appear in court as required and, ifconvicted, must surrender as directed to serve a sentence that the
      court may impose.

      The defendant must appear at:
                                                                                                Place




      on
                                                                            Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, ifordered




                                                                                                                                       10
                                    Case 1:19-mj-00243-CCB
                                         2:19-cr-00466-JP Document
                                                            Document
                                                                   3 5Filed
                                                                         Filed
                                                                            03/28/19
                                                                               03/27/19Page
                                                                                         Page
                                                                                            112ofof14
                                                                                                    3
AO 199B        (Rev. 12111) Additional Conditions ofRelease                                                                                     Page 2 of         3   Pages
                                                              ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that               the defendant's release is subject to the conditions marked below:

 (   )       (6)       The defendant is placed in the custody of
                       Person or organization
                       Address (only ifabove is an
                       organization)
              City and state                                                                                            Tel. No.          �-------�


who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notifY the court immediately ifthe
defendant violates a condition of release or is no longer in the custodian 's custody.



                                                                                                                Custodian                                      Date
(X)        (7) The defendant must:
         ( X) (a) submit to supervision by and report for supervision to the        () U.S. Pretrial Services (XX) U.S. Probation Office
                    telephone number         404-215-1950                   () No later than                   () Before leaving courthouse, _o_r           ___ ____




         (X) (b) continue or actively seek employment.
         r    J rcJ continue or start an education program.                     IJ           �(�
                                                                                              i,..91 WI                  q
         (X) (d) surrender aey passport to:       your supervising officer by: r "'\       , and do not obtain nor possess a passport or other international
                    travel document, not obtain or possess a passport or other international travel document in your name, another name or on behalf of a third
                    party, including minor children.
         (    ) (e) abide bythe following restrictions on personal association, residence, or travel:

         (         )   (f) avoid all contact, directly or indirectly, with aey person who is or may be a victim or witness in the investigation or prosecution,
                           including:

         (         )   (g) get medical or psychiatric treatment:          () as directed byyour supervising officers                 ()

         (         )   (h) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                             necessary.
         ( X)           (i) not possess a firearm, destructive device, other weapon, or ammunition, in your home, vehicle or place of employment, or upon your
                             person.
         (X)            (j) not use alcohol (         ) at all ( X ) excessively.
         (X)            (k) not use or unlawfally possess a narcotic drug or other controlled substances defined in 21 US. C. § 802, unless lawf  . lo ly prescribed bya medical
                             licensed medical practitioner.
         (         )    (/) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                            .frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or aey form of prohibited substance
                             screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance
                             screening or testing.
         (         )   (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling ifdirected bythe pretrial services office or supervising
                           officer.
         (         )   (n) participate in one of the following location restriction programs and comply with its requirements as directed
                           (     ) (i) Curfew. You are restricted to your residence every day (               ) from                     to               , or (       ) as
                                         directed bythe pretrial services office or supervising officer; or
                           (X ) (ii) Home Detenfion. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                         substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities approved
                                         in advance bythe pretrial services office or supervising officer; or
                           (     ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-dawn at your residence except for medical necessities and court
                                         appearances or other activities specifically approved bythe court.
         (         )   (o) submit to location monitoring as directed bythe pretrial services office or supervising officer and comply with all of the program
                           requirements and instructions provided
                           (     ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                   supervising officer.
         (X)           (p) report within 72 hours to the pretrial services office or supervising officer, every contact with law enforcement personnel, including arrests,
                           questioning, or traffic stops.
         (X)           (p) restrict travel to the Northern District of Georgia unless the supervising officer has approved travel in advance.
         (X)           � �������-,---..�-"-"-C-..-....C�-CL."-'----"-'-"'---�
         (X)           � -=-==-=-"='-=<>-=--Jr-�=:...-----'-�===:::.:�::....r..::o..=:.=-:::==z:===..:.::�r,...::.:::_:_:_�-..---=---=1-��--���'-=-=



                                                                                                                                                                      11
    ...




                       Case 1:19-mj-00243-CCB  Document
                            2:19-cr-00466-JP Document 3 5Filed
                                                            Filed 03/27/19Page
                                                               03/28/19     Page
                                                                               123ofof14
                                                                                       3


�O 199C (Rev.12103) Advice of Penalties . . .                                                                  Page        3     of     3     Pages
                                                      Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOUOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both
        While on release, if you commit a federal felony offense, the punishment is an additional prison term of not more than ten
years; if you commit afederal misdemeanor offense, the punishment is an additional prison term of not more than one year. This sentence will
be consecutive (i.e., in addition to) any other sentence you receive.
        It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to: obstruct a criminal
investigation; tamper with a witness, victim or iriformant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer
of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a Id/ling or attempted Id/ling.
        Ifcifter release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed Ifyou are convicted of
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
              not more than $250,000 or imprisoned for not more than JO years, or both;
        (2) an offense punishable by imprisonment for a term offwe years or more, but less than fifteen years, you shall be fined not
              more than $250,000 or imprisoned for not more thanfwe years, or both;
        (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both
        A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted

                                                       Acknowledgment of Defendant




                                                                                                                ddress

                                                                                 Affor1.J.e, J G/t
                                                                                      City and State                            Telephone



                                                    Directions to United States Marshal


(    ) The defendant is ORDERED released cifter processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjud hat the defendant has posted
        bond and/or complied with all other conditions for release. Ifstill in custody, the def?ndant must be r uced before the appropriate
       judge at the time and place specified

Date: ----------=3;;...;
                   /2"""7,.:..;
                           '/2 ;;..;0-=-1;;...
                                         9       ________




                                                                                 CHRISTOPHER C. BLY. U.S.
                                                                                          Name and Title of Judicial Officer

                         DISTRIBUI10N:     COURT     DEFENDANT       PRETRIAL SERVICE       U.S. AT7DRNEY     U.S. MARSHAL



                                                                                                                                               12
    Case
       Case
         1:19-mj-243
             2:19-cr-00466-JP
                        NEF for Document
                                Docket Entry
                                          3 Filed
                                               Filed
                                                  03/28/19
                                                     03/27/2019
                                                            Page 13
                                                                  Page
                                                                    of 14
                                                                        1 of 1


MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Lynsey Morris Barron (caseview.ecf@usdoj.gov,
freddie.lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, lynsey.barron@usdoj.gov,
usagan.motionsresponses@usdoj.gov), Richard Brooks Holcomb (debra_spratt@fd.org,
ganat_ecf@fd.org, richard_holcomb@fd.org), Magistrate Judge Christopher C. Bly
(ganddb_efile_ccb@gand.uscourts.gov)
−−Non Case Participants: File Clerks (ganddb_file_clerks@gand.uscourts.gov)
−−No Notice Sent:

Message−Id:9929925@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00243−CCB USA v. Williams Termination of Magistrate Case
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 3/28/2019 at 2:30 PM EDT and filed on 3/27/2019

Case Name:       USA v. Williams
Case Number:     1:19−mj−00243−CCB
Filer:
Document Number: No document attached
Docket Text:
Magistrate Case Closed. Defendant Sean Christopher Williams terminated. (ddm)


1:19−mj−00243−CCB−1 Notice has been electronically mailed to:

Lynsey Morris Barron &nbsp &nbsp Lynsey.Barron@usdoj.gov, CaseView.ECF@usdoj.gov,
Freddie.Lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, USAGAN.MotionsResponses@usdoj.gov

Richard Brooks Holcomb &nbsp &nbsp Richard_Holcomb@FD.Org, debra_spratt@fd.org,
GANAT_ECF@FD.ORG

1:19−mj−00243−CCB−1 Notice has been delivered by other means to:




                                                                                            13
    Case
       Case
         1:19-mj-243
             2:19-cr-00466-JP
                        NEF for Document
                                Docket Entry
                                          3 Filed
                                               Filed
                                                  03/28/19
                                                     03/28/2019
                                                            Page 14
                                                                  Page
                                                                    of 14
                                                                        1 of 1


MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Richard Brooks Holcomb (debra_spratt@fd.org, ganat_ecf@fd.org,
richard_holcomb@fd.org), Lynsey Morris Barron (caseview.ecf@usdoj.gov,
freddie.lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, lynsey.barron@usdoj.gov,
usagan.motionsresponses@usdoj.gov), Magistrate Judge Christopher C. Bly
(ganddb_efile_ccb@gand.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:9929935@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00243−CCB USA v. Williams Transmittal of Rule 5(c)(3)
Documents
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 3/28/2019 at 2:32 PM EDT and filed on 3/28/2019

Case Name:       USA v. Williams
Case Number:     1:19−mj−00243−CCB
Filer:
Document Number: No document attached
Docket Text:
 ELECTRONIC Transmittal of Rule 5(c)(3) Documents as to Sean Christopher Williams, sent
to the Eastern District of Pennsylvania. (ddm)


1:19−mj−00243−CCB−1 Notice has been electronically mailed to:

Lynsey Morris Barron &nbsp &nbsp Lynsey.Barron@usdoj.gov, CaseView.ECF@usdoj.gov,
Freddie.Lewis2@usdoj.gov, gaylene.berberick@usdoj.gov, USAGAN.MotionsResponses@usdoj.gov

Richard Brooks Holcomb &nbsp &nbsp Richard_Holcomb@FD.Org, debra_spratt@fd.org,
GANAT_ECF@FD.ORG

1:19−mj−00243−CCB−1 Notice has been delivered by other means to:




                                                                                           14
